                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

    PETER DIPIETRO,                     1:19-cv-17014-NLH-JS

                     Plaintiff,         OPINION

                v.

    STATE OF NEW JERSEY, et al.,

                     Defendants.


APPEARANCES:

PETER DIPIETRO
4321 ATLANTIC BRIGANTINE BLVD.
BRIGANTINE, NJ 08203

     Appearing pro se

HILLMAN, District Judge

     Plaintiff, Peter DiPietro, who is appearing pro se, filed a

complaint against the State of New Jersey and thirty-two other

defendants. 1   On August 28, 2019, this Court found that

Plaintiff’s application to proceed without prepayment of fees

(“in forma pauperis application” or “IFP”) was deficient because

it was provided on a “short form,” and the Court ordered

Plaintiff to either pay the appropriate $400 filing fee or

submit the proper IFP application to proceed without prepayment

of fees within 20 days.      (Docket No. 7.)   The Court further


1Plaintiff filed his complaint in the District Court for the
District of Columbia on July 17, 2019. That court transferred
the case to this District on August 21, 2019.
ordered that if Plaintiff submitted the $400 filing fee or IFP

application, the Court would screen Plaintiff’s filing to

determine whether it falls within the scope of this Court’s

January 3, 2013 Order in Civil Action 1:12-2338, DiPietro v.

Morisky, et al., Docket No. 28, in which this Court Ordered that

Plaintiff was enjoined from filing any claims in this District

relating to his 2000 New Jersey state court divorce and child

custody case without prior permission of the Court (“Preclusion

Order”).   Within 20 days, Plaintiff filed an IFP application,

along with a second amended complaint and several other filings.

(Docket No. 8-15.)

     The Court has reviewed Plaintiff’s IFP application (Docket

No. 12) and his second amended complaint (Docket No. 8).     The

Court will grant Plaintiff’s IFP application. 2

     Next, the Court must determine whether his claims fall

within the Preclusion Order.   It appears that Plaintiff’s

current claims are tangentially related to the 2000 New Jersey

state court divorce and child custody case because he was



2 The Court notes that Plaintiff reports that his average monthly
income for the past twelve months is $2,500, he owns two trucks
with a combined value of $6,000, and he owns tools valued at
$1,000. Although the Court considers it a close call, because
his reported expenses for rent, utilities, food and clothing
almost total his monthly income, the Court will permit Plaintiff
to proceed without prepayment of fees.
                                2
arrested during a June 10, 2017 3 traffic stop by the Evesham

Township Police for outstanding child support warrants, but the

overall content of Plaintiff’s claims does not directly

implicate the Preclusion Order.   His current complaint is

therefore not barred under the Preclusion Order.

     Because, however, Plaintiff is proceeding IFP pursuant to

28 U.S.C. § 1915(a)(1), the Court is required to screen

Plaintiff’s complaint and dismiss his case sua sponte if, among

other things, the action is frivolous or malicious, or if it

fails to comply with the proper pleading standards.   See 28

U.S.C. § 1915(e)(2)(B)(i)-(iii); Stefanowicz v. SunTrust

Mortgage, 765 F. App’x 766, 771 (3d Cir. 2019) (“Section

1915(e)(2)(B) of title 28 directs district courts to sua sponte

dismiss any in forma pauperis complaint claim that is frivolous,

malicious, fails to state a claim on which relief may be


3 Plaintiff’s complaint states that the Evesham traffic stop
occurred on June 10, 2019. From the context of the rest of
Plaintiff’s complaint, the alleged date of the traffic stop
appears to be a typographical error and he stop actually
occurred on June 10, 2017. (See, e.g., Docket No. 8 at 6 ¶ 40,
“Claimant filed a civil rights lawsuit against Respondent
EVESHAM TWP. Police Officer Randy Molina and unknown EVESHAM
TWP. Police Officer on July 5, 2017.”; id. at 7 ¶ 50, “On May 1,
2019 the claimant was a passenger in a car accident that took
place in Washington, Twp., Respondent Unknown WASHINGTON TWP.
Police Officer ran the claimant's information and arrested the
claimant for a “failure to appear” warrant issued by the
Respondent Judge Karen Caplan of the EVESHAM TWP. MUNICIPAL
COURT inferior court.”).
                                3
granted, or seeks monetary relief from a defendant who is immune

from such relief.”). 4

     In his second amended complaint, Plaintiff claims that he

is a sovereign citizen who intentionally failed to renew his

driver’s license because as a sovereign citizen he does not need

a license to operate his vehicles on public roads.   Plaintiff

claims that on June 10, 2017, Evesham Township police officer

Randy Molina pulled Plaintiff over for not wearing a seatbelt,

which Plaintiff claims is not a crime, and then issued him three

tickets, including one for not having a driver’s license, which

Plaintiff claims he is not required to have because he is a

sovereign citizen and “traveler,” not a “driver,” all of which

violated Plaintiff’s Fourth Amendment rights.   Plaintiff claims

that Molina also arrested him for a “void and unenforceable

warrant for child support,” he was not given his Miranda rights,

and his cell phone searched, all in violation of his Fourth

Amendment rights.

     A large portion of Plaintiff’s complaint appears to plead

claims arising from Plaintiff’s failure to appear in Evesham


4 Even though § 1915 refers to “prisoners,” federal courts apply
§ 1915 to non-prisoner IFP applications. Hickson v. Mauro, 2011
WL 6001088, *1 (D.N.J.2011) (citing Lister v. Dept. of Treasury,
408 F.3d 1309, 1312 (10th Cir. 2005) (“Section 1915(a) applies
to all persons applying for IFP status, and not just to
prisoners.”) (other citations omitted).
                                4
Municipal Court for the charges stemming from the June 10, 2017

traffic stop as follows: Charges were brought against him in

Camden County Superior Court; on May 1, 2019, Plaintiff was a

passenger in a car involved in a car accident and Washington

Township police detained him, and the Gloucester County Superior

Court charged him, for his failure to appear in Evesham

Municipal Court; Plaintiff was transported to the Burlington

County jail from May 1, 2019 to May 9, 2019; on May 9, 2019,

Plaintiff was transported to the Camden County jail, where he

was held for twenty days for a charge of “Criminal Attempt”; on

May 29, 2019 Plaintiff was transported to Salem County jail and

released the next day.

     The remainder of Plaintiff’s complaint alleges similar but

apparently unrelated scenarios in Hamilton Township and Ocean

City, where he was pulled over while driving, issued tickets for

a broken tail light, no driver’s license, registration, or

insurance, and issued tickets for which he failed to appear at

his municipal court date (Hamilton Township), and arrested and

sent to Atlantic County jail (Ocean City).   For all these

events, Plaintiff alleges numerous violations, including

violation of his Fourth Amendment rights.

     The Court finds that Plaintiff’s complaint violates Federal

Civil Procedure Rule 8 and Rule 20.   Rule 8 requires a complaint
                                5
to provide “a short and plain statement of the claim showing

that the pleader is entitled to relief.”    Fed. R. Civ. P. 8(a).

“Each allegation must be simple, concise, and direct.”    Fed. R.

Civ. P. 8(d)(1).

     Rule 20 provides, “Persons . . . may join in one action as

defendants if:   (A) any right to relief is asserted against them

jointly, severally, or in the alternative with respect to or

arising out of the same transaction, occurrence, or series of

transactions or occurrences; and (B) any question of law or fact

common to all defendants will arise in the action.”    Fed. R.

Civ. P. 20(a)(2).

     Plaintiff’s complaint violates Rules 8 and 20 because it is

an amalgam of numerous claims against thirty-three defendants

that are largely unrelated to each other.    It appears to the

Court that Plaintiff’s claims arising from the June 10, 2017

traffic stop in Evesham, while appearing to assert similar legal

theories, are factual distinct from Plaintiff’s claims arising

from his traffic stops in Hamilton Township and Ocean City and

are asserted against unrelated parties.    Plaintiff’s claims

against the State of New Jersey and the legal validity of its

motor vehicle laws are also unrelated to his claims arising from

his encounters with local law enforcement, the municipal and

county court systems, and the county jails.
                                 6
     The only common thread in Plaintiff’s complaint is his

self-professed status as a sovereign citizen who believes he is

not required to hold a valid driver’s license and fulfill other

requirements in order to legally operate his vehicle on public

roads, and otherwise is not subject to the authority of the

state and its court system.   That status, however, does not

excuse Plaintiff from his obligation to satisfy Rule 8’s

requirement of a “short and plain statement” of his claims

against all the defendants in a collective pleading, and it does

not meet Rule 20’s requirement of commonality between the events

giving rise to his various claims against the defendants.

     Consequently, the Court will dismiss Plaintiff’s second

amended complaint in its current form.   The Court will provide

Plaintiff with 30 days to file an amended complaint under this

civil docket number that asserts claims against defendants that

are sufficiently related to comply with Rule 20(a)(2) - that is,

Plaintiff’s amended pleading must only contain claims against

defendants that arise out of the “same transaction, occurrence,

or series of transactions or occurrences.” 5


5 See, e.g., Salley v. Secretary Pennsylvania Dept. of
Corrections, 565 F. App’x 77, 80 (3d Cir. 2014) (affirming the
district court’s § 1915(e)(2)(B)(ii) dismissal of the
plaintiff’s complaint because it impermissibly attempted to join
several unrelated claims against unrelated defendants, contrary
to Rules 8 and 20, and affirming the district court’s order that
                                7
     For claims that are not related, Plaintiff must file

additional, separate complaints to be assigned new civil action

numbers by the Clerk.   Each new complaint must be submitted with

a filing fee or complete IFP application for the Court’s review.

If Plaintiff proceeds under IFP status, each new pleading is

subject to the § 1915(e)(2)(B)(ii) screening process.

     An appropriate Order will be entered.




Date: October 7, 2019                s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




the plaintiff was to file a separate complaint or complaints
against the various defendants); Michael v. Garrett, 2017 WL
4364407, at *1 (D.N.J. 2017) (screening the plaintiff’s
complaint under § 1915(e)(2)(B)(ii) and dismissing it because
the plaintiff’s complaint was “an amalgam of assertions that did
not appear to be connected”).
                                8
